DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Election/Restrictions

Applicant’s election of Group II, claims 20-30, in the reply filed on August 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim.

Information Disclosure Statement

The information disclosure statement filed on December 9, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. NPL C3 does not have an English translation.

Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The embedded hyperlink and/or other form of browser-executable code in paragraph 0008 should be deleted.

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) (boxes 18-21, 43-45, Fig. 1) shown in the drawings should be provided with descriptive text labels; lead line from “804” (Fig. 10) is not pointing to the opening portion (in view of the opening portion being sealed by “808”, Fig. 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 24, 28, and 30 are objected to because of the following informalities:
Claim 24, “is determined” (line 17) should be deleted; “cleaned” (lines 18, 20) should be – clean --.
Claim 28, “a threshold amount” (line 4) should be – the threshold amount –
Claim 30, “A dispensing device” (line 1) should be – the dispensing device --.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 20, the specification is not disclosed in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “evaluating the surface state of the dispensing probe on the basis of the amount of acidic pigment carried into the second test solution”. Paragraph 0013 of the specification merely repeats the claim language, but does not explain, beyond calculating the amount of pigment, what further evaluation of the surface state of the dispensing probe is performed. Or is the step about calculating the amount of pigment?
Claim 21, the specification is not disclosed in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to calculate the amount of acidic pigment carried into the second test solution by using the absorbance of the first test solution, the absorbance of the second test solution before the acidic pigment is carried, and the absorbance of the second test solution after the acidic pigment is carried. Equation 1 (paragraph 0025) of the specification does not appear to support claim 21.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24, “the third test solution that has a lower pH” (line 11) is unclear, lower pH than which element? “the third test solution that has a higher pH” (line 16) is unclear, higher pH than which element? It is unclear which feature “it” (lines 12, 20) is referring back to.; “in a case where the amount of acidic pigment exceeds the first threshold amount, whether or not an amount of acidic pigment carried from one of the first test solution and the third test solution that has a higher pH into the second test solution is a second threshold amount or less is determined” (lines 14-17) is wordy and the phrases starting with “in a case …” and “whether or not …” seem to be incomplete. The limitation of “the surface of the dispensing probe is cleaned and it is determined that a cleaning mechanism fails” (lines 19-20) is indefinite because “the surface of the dispensing probe is cleaned” seems to disagree with “it is determined that a cleaning mechanism fails”.
Claim 27, “cleaned” (line 3) should be – clean --; it is unclear which feature “it” (lines 10, 14) is referring back to.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claim 20 recites an abstract idea of “a pigment amount calculating step of calculating an amount of acidic pigment carried from the acidic pigment remaining on the dispensing probe into the second test solution” (mathematical concept), “a step of evaluating the surface state of the dispensing probe on the basis of the amount of acidic pigment carried into the second test solution” (mathematical concept).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea.
Under step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the abstract idea. A step of dispensing a first test solution in which an acidic pigment is dissolved; a step of cleaning the dispensing probe; a step of dispensing a second test solution in which no acidic pigment is dissolved are well-understood, routine and conventional activities known in the industry, have been found not to be enough to qualify as “significantly more” than the claimed judicial exception (see MPEP 2106.05(I)(A)) (see Takayama et al. - JP 4909599, Kobayashi – JP 2012220436, Takayama et al. – JP2007205763).
The first test solution has a pH of 2.0 or more and 4.4 or less is well-understood, routine and conventional activities known in the industry, have been found not to be enough to qualify as “significantly more” than the claimed judicial exception (see MPEP 2106.05(I)(A)) (see Lin – US 2002/0030009, Lipscombe et al. – US 20040030104, paragraph 0131).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 21-23 and 28 are directed to insignificant extra solution activities.
Claims 21 and 24-27 recite an abstract idea.
Claims 24-27 and 30 recite steps that are well-understood, routine and conventional.
Claim 29 recites a parameter to be calculated, the parameter is not significantly more.
Accordingly, claim 20 and its dependent claims 21-30 are not patent eligible under 35 USC 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 13 of copending Application No. 17/268,347 (to Nojima et al.) in view of Takayama et al. (JP 4909599) and Lin (US 2002/0030009). Nojima et al. (‘347) claims:
20. A test method for evaluating a surface state of a dispensing probe included in a dispensing device that dispenses a liquid sample (claim 1), the test method comprising:
a step of dispensing a first test solution in which an acidic pigment is dissolved 
(claim 1, lines 4-7);
a step of dispensing a second test solution in which no acidic pigment is dissolved (claim 1, lines 8-11);
a pigment amount calculating step of calculating an amount of acidic pigment carried from the acidic pigment remaining on the dispensing probe into the second test solution (claim 1, lines 21-26); and
a step of evaluating the surface state of the dispensing probe on the basis of the amount of acidic pigment carried into the second test solution (claim 1, lines 21-26),
wherein the first test solution has a pH of 2.0 or more and 6 or less (claim 7).

While Nojima et al. (‘347) does not claim a step of cleaning the dispensing probe, this limitation would have been obvious in view of Takayama et al., since Takayama et al. discloses a step of cleaning the dispensing probe (paragraph 0020, line 4).

While Nojima et al. (‘347) does not expressly claim the first test solution has a pH of 2.0 or more and 6 or less, this step would have been obvious in view of Lin, since Lin discloses a first test solution having a pH of 2.0 or more and 4.4 or less (solution of orange G having pH of 4, paragraph 0097, lines 1-3) in preparation for a wicking fronts comparison test (paragraph 0094, lines 1-3).

29. The test method according to claim 20,
wherein the acidic pigment is any one of orange G (claim 8/7).
It is noted that the acidic pigment is any one of eosin Y, light green, and amido black is recited in the alternative form, thus, it is an optional limitation.

30. A dispensing device comprising a controller which executes the test method according to claim 20 (claim 13).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (JP 4909599) in view of Lin (US 2002/0030009).

Regarding claim 20, Takayama et al. discloses a test method (Abstract) for evaluating a surface state of a dispensing probe (7) included in a dispensing device (6) that dispenses a liquid sample (Abstract, line 3), the test method comprising:
a step (paragraph 0020, lines 1-3) of dispensing a first test solution in which an 
acidic pigment is dissolved (orange G solution);
a step of cleaning the dispensing probe (paragraph 0020, line 4);
a step of dispensing a second test solution in which no acidic pigment is dissolved (dispensing physiological saline, paragraph 0020, lines 4-6);
a pigment amount calculating step of calculating an amount of acidic pigment carried from the acidic pigment remaining on the dispensing probe into the second test solution (calculating carry-over from orange G solution, paragraph 0027, line 1; paragraph 0030, lines 1-4); and
a step of evaluating the surface state of the dispensing probe on the basis of the amount of acidic pigment carried into the second test solution (calculating carry-over from orange G solution, paragraph 0027, line 1; paragraph 0030, lines 1-4).

However, Takayama et al. does not disclose the first test solution has a pH of 2.0 or more and 4.4 or less.

Lin discloses the first test solution has a pH of 2.0 or more and 4.4 or less (solution of orange G having pH of 4, paragraph 0097, lines 1-3) in preparation for a wicking fronts comparison test (paragraph 0094, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Takayama et al. with test solution having a pH of 2.0 or more and 4.4 or less as disclosed by Lin for the purpose of preparing a solution for a wicking fronts comparison test.

Regarding claim 21, Takayama et al. discloses:
a step of acquiring an absorbance of the first test solution (absorbance of orange G solution, paragraph 0030, lines 2-4);
a step of acquiring an absorbance of the second test solution before the acidic pigment is carried (blank saline measurement, before contamination of carry-over from orange G, paragraph 0029, lines 5-9); and
a measuring step of measuring an absorbance of the second test solution after the acidic pigment is carried (measuring saline via light absorbance, paragraph 0027, lines 1-4),
wherein in the pigment amount calculating step, the amount of acidic pigment carried into the second test solution is calculated by using the absorbance of the first test solution (absorbance of orange G solution, paragraph 0030, line 3), the absorbance of the second test solution before the acidic pigment is carried (blank measured value, paragraph 0030, lines 2-3), and the absorbance of the second test solution after the acidic pigment is carried (measured value, paragraph 0030, line 2; paragraph 0027).

Regarding claim 22, Takayama et al. discloses in the measuring step, the absorbance of the second test solution is measured by using a photometer (4) other than a photometer included in the dispensing device (4 is not in 6, Fig. 1).

Regarding claim 23, Takayama et al. discloses in the measuring step, the absorbance of the second test solution is measured by using a photometer (4) included in the dispensing device (autoanalyzer, Abstract).

Regarding claim 28, Takayama et al. discloses a step of, in a case where the amount of acidic pigment carried into the second test solution exceeds a third threshold amount (paragraph 0033, line 1), notifying that the amount of acidic pigment carried into the second test solution exceeds a threshold amount (paragraph 0033, lines 1-3).

Regarding claim 29, Takayama et al. discloses the acidic pigment is any one of orange G (paragraph 0020, line 1), eosin Y, light green, and amido black.

It is noted that the acidic pigment is any one of eosin Y, light green, and amido black are recited in the alternative form, thus, they are optional limitations.

Regarding claim 30, Takayama et al. discloses a dispensing device (autoanalyzer, Abstract, line 1) comprising a controller (18) which executes the test method (Fig. 1).

	Prior Art Note

Claims 24-27 do not have prior art rejections.
The combination as claimed wherein a test method comprising in a case where the amount of acidic pigment exceeds the first threshold amount, whether or not an amount of acidic pigment carried from one of the first test solution and the third test solution that has a higher pH into the second test solution is a second threshold amount or less is determined, in a case where the amount of acidic pigment is the second threshold amount or less, the dispensing probe is cleaned (claim 24) or a step of immersing the dispensing probe in the first test solution and then lifting the dispensing probe from the first test solution without sucking the first test solution to make the acidic pigment be attached onto an outer surface of the dispensing probe (claim 25) or in the step of dispensing the first test solution, the dispensing probe is allowed to enter the first test solution to a first depth to suck the first test solution, a step of allowing the dispensing probe to enter the first test solution to a second depth different from the first depth to suck the first test solution (claim 26) or in a case where an amount of acidic pigment carried by the first dispensing probe is a threshold amount or less, it is determined to use the first dispensing probe for the first sample and use the second dispensing probe for the second sample, and in the dispensing probe determining step, in a case where the amount of acidic pigment carried by the first dispensing probe is less than the threshold amount, it is determined that the second dispensing probe is used for both of the first sample and the second sample (claim 27)  is not disclosed, suggested, or made obvious by the prior art of record.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 5, 2022